 In the Matter of GRANITE TEXTILE MILLS, INC., EMPLOYERandTEXTILEWORKERS UNION Or AMERICA, CIO, PETITIONERCase No. e-RC-15.Decided March 5, 1948Rathbone, Perry, Kelley,dDrye, by Messrs. T. R. IsermanandJ. H. Smrith,of New York City, for the Employer.Mr. Benjamin TVyle,of New York City, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at New YorkCity on November 10, 1947, before John A. Penello, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.The Employer's motion todismiss the petition is denied for reasons hereinafter stated in SectionV.Inasmuch as the record, in our opinion, adequately presents theissues and positions of the parties, the Employer's request for oralargument is also denied.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGranite Textile Mills, Inc., a New Jersey corporation, is engagedin the manufacture of linens at its principal office and plant located atMidland Park, New Jersey.During the year 1946, the Employerpurchased raw materials valued at more than $100,000, of which 90per cent was shipped to its plant from points outside the State of NewJersey.During the same period, the Employer sold finished productsexceeding $250,000 in value, of which more than 90 percent representedshipments to points outside the State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.IPursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel-consisting of the undersignedBoard Members[Chairman Herzog and Members Houston and Reynolds].76 N. L.R. B., No. 93.613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning the rep-resentation of employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees, including the engineer, watchmen, the gardener, and the in-ventory clerk, but excluding office clerical employees and supervisors.The Employer contends that the appropriate unit should be confinedto production employees only, and should exclude the engineer, watch-men, the inventory clerk, office clerical employees, and supervisors.The Employer takes no position with respect to the gardener.Maintenance employees:The employer has four maintenance men,each of whom performs all types of maintenance and repair duties,such as machinery repair, welding, pipe fitting, electrical work, car-pentry, masonry, and millwright work. They are not segregated intoskills or crafts.The maintenance employees have working conditionssimilar to those of the production employees.Both groups work thesame number of hours, are paid by the hour, have the same vacationbenefits, and are uiider the supervision of the plant superintendent.In view of the foregoing facts, and as no cogent reason appears forthe separation of the maintenance employees, we shall follow our usualpolicy of including production and maintenance employees in one bar-gaining unit.,Watchmen:There are three watchmen whose duties are to maintaina proper water level in steam boilers; to see that no unauthorized per-son enters the plant; and to protect the property against fire hazardsand other damage.As contended by the Employer, we are of theopinion that the watchmen are guards within the meaning of Section9, (b) (3) of the Act, ai1d we must, therefore, exclude them from theunit.,SSeeMatter of.AoieacanTwineand Fabric Corporation,70 N. L R B' 353:3 SeeMatter of C V. Hill & Company, Inc,76 N L R B. 158 GRANITE TEXTILE MILLS, INC.615Engineer:The Employer has one employee, Richard Steinecke, whois classified as an engineer.The Employer contends that he shouldbe excluded from the proposed unit because he performs the duties ofa watchman, and that he is also a supervisor. The record shows thatSteinecke's main job is to tend to the plant's boilers and steam engine;that during infrequent intervals which interrupt production and for 3hours on Saturday mornings, he acts as a watchman ; and that he super-vises the watchmen in the operation of the boilers and may report themto the plant superintendent for any neglect of such duty.We find that'Steinecke is a supervisor and therefore not an employee within themeaning of the Act.Accordingly, we shall exclude him from theunit.Gardener:There is one gardener who mows the lawn, rakes leaves,.and attends flower beds on the plant property.He does not performany production work, but during inclement weather he acts as a jani-tor within the plant.He is paid on an hourly basis and receives the.same vacation privileges as the production and maintenance employees.We shall include him in the unit, as requested by the Petitioner.Inventory clerk:The Employer has one clerk in the shipping de-partment, Mrs. Adriana Peters, whose duties are to keep inventoryrecords of the products that are in stock, and to prepare shippingslips and bills of lading.The other two employees in the shipping-department perform manual work and are under the supervision ofthe department's foreman, who is also in charge of the finishing de-partment.Mrs. Peters, who is supervised by the Employer's president,-does not assist them, nor do they assist her, in their respective duties.She is paid by the week, whereas the other employees in that depart-ment are on an hourly basis.We are of the opinion that Mrs. Petersismore in the nature of an office clerical employee, as distinguishedfrom factory clericals, whom we have customarily included in pro-,duction and maintenance units.4Accordingly, in view of the dissimi-larity of the duties and interests of Mrs. Peters and these of the otheremployees in the department, we shall exclude her from the unit of'production and maintenance employees, hereinafter found appro-priatesWe find that all production and maintenance employees of theEmployer, including the gardener, but excluding watchmen, officeclerical employees,e the engineer, and all other supervisors, constituteitunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.k SeeMatter of Northwest Engineering Company,73 N. L R. B 40."Matter of Piper Aircraft Corporation, 73 NL.R. B. 914;Matter of John DeereDubuque Tractor Company,72 N. L.R. B. 656, 662.1Mrs Peters is excluded as an office clerical employee. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESAfter the hearing, the Employer moved to dismiss the petition in thiscase, or, in the alternative, that the Board stay all proceedings untilthe Petitioner "ceases and desists from striking and picketing" at theEmployer's plant.The record reveals that on October 20, 1947, after the Petitioner, onSeptember 24, 1947, had filed its petition for certification of repre-sentatives, the employees went on strike because the Employer refusedto grant recognition to the Petitioner as the bargaining representativeof its employees.The strike ended on December 10, 1947, and on thefollowing day all employees returned to work.The Employer, in confirming the termination of the strike, con-tends that the Board should not excuse the Petitioner's alleged mis-conduct and that the petition should still be dismissed, or if notdismissed, that "the Union having resorted to economic force insteadof following the peaceful procedure the Labor Act provides, the Boardought to refuse to entertain its petition for a suitable period, say ayear."In effect, the Employer is requesting the. Board to penalizethe Petitioner for engaging in activities which the Employer assumesto be a violation of the Act.We certainly do not welcome a strike for recognition while a questionconcerning representation is pending before the Board.But we can-not assume, on this record, that such activities violated the Act; orthat the Union, by calling the strike after fihin its petition, adopted acourse of conduct which precludes any further action in the presentproceeding.7We find nothing in the Act that provides for any suchpenalty as is requested by the Employer. Inasmuch as the issueconcerning the direction of an election during the progress of a strikeis now moot, we hereby deny the Employer's motion to dismiss.The Employer further contends that inasmuch as the record in-dicates that the Petitioner will establish a local union, the Board shouldrequire such local to be a party to this proceeding, and should requireit to comply with Section 9 (f), (g), and (h) of the Act. The Peti-tioner is in compliance with the above section and the Employerdoes not argue to the contrary.We find no merit in the Employer'scontention.Whether or not a local union is established, and whetheror not its officers will comply with the Act is conjectural ; the Em-ployer's contention is, at the least, premature.7 SeeMatterof NationalSilver Company, 71 N.L.R. B. 594. GRANITE TEXTILE MILLS, INC.DIRECTION OF ELECTION617As part of the investigation to ascertain representatives for thepurpose of collective bargaining with Granite Textile Mills, Inc.,Midland Park, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, and also excluding employees on strike who are not entitled toreinstatement, to determine whether or not they desire to be repre-sented by Textile Workers Union of America, CIO, for the purposesof collective bargaining.